Title: From Alexander Hamilton to George Fisher, [9 January 1781]
From: Hamilton, Alexander
To: Fisher, George



Sir,
[Fishkill, New York, January 9, 1781]

I am extremely anxious to get across to Head Quarters this night and it seems hardly possible to cross the river here or not without great risk. I wish to hire a couple of horses one for myself and one for my servant to cross the river at West Point with a guide to conduct us across the Mountain. I will pay him handsomely for his trouble. You will oblige me singularly if you can assist me upon this occasion.
I am Sir   Yr. most Obed ser
A HamiltonAide De Camp tothe Commander in ChiefFish Kill LandingTuesday Evening
